This action started in the Licking Common Pleas, under the following style, Chalmers Wyly, plaintiff vs. William H. Arnold, defendant; and was an action for damages for criminal conversation in the sum of $10,000. In the trial .court, the plaintiff secured a judgment for $3063.33. This was affirmed in the Court of Appeals, and a motion to certify was filed in the Supreme Court.
The plaintiff in error is basing his claim ort one point of error. The defendant in error below asked for special instructions to the jury before argument which special instructions were given by the Court exactly as requested. The Court of his own motion then proceeded to explain the special instructions to the jury, and it is on this point that the contention is made.